                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HENRY PRATT,                                :       Civil No. 3:19-cv-342
                                            :
              Petitioner                    :       (Judge Mariani)
                                            :
       v.                                   :
                                            :
CLAIR DOLL,                                 :
                                            :
              Respondent                    :

                                       MEMORANDUM

I.     Background

       On February 21, 2019, Petitioner, Henry Pratt, a native and citizen of Liberia, filed a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging his continued

detention by the United States Immigration and Customs Enforcement (“ICE”). (Doc. 1). In

the petition, Petitioner requested an individualized bond hearing or release from custody.

(Id. at p. 5). At the time his petition was filed, Petitioner was detained at the York County

Prison, in York, Pennsylvania.

       On April 1, 2020, Respondent filed a suggestion of mootness stating that Petitioner

was released on his own recognizance due to COVID-19. (Doc. 10; see also Thakker, et al.

v. Doll, et al., No. 20-cv-480, Doc. 47 (M.D. Pa. Mar. 31, 2020)). Respondent argues that

the habeas petition is therefore moot. (Id.). In an effort to ascertain the custodial status of

Petitioner, the Court accessed the United States Immigration and Customs Enforcement

Online Detainee Locator System, which revealed that Petitioner is no longer in the custody
of that agency.1 For the reasons set forth below, the Court will dismiss the habeas petition

as moot.

II.     Discussion

        Article III of the Constitution dictates that a federal court may adjudicate “only actual,

ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477

(1990); Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009). “[A] petition for habeas

corpus relief generally becomes moot when a prisoner is released from custody before the

court has addressed the merits of the petition.” Diaz-Cabrera v. Sabol, 2011 U.S. Dist.

LEXIS 124195, *3 (M.D. Pa. 2011) (quoting Lane v. Williams, 455 U.S. 624, 631 (1982)).

Thus, when a petitioner, who challenges only his ICE detention pending removal and not

the validity of the removal order itself, is released from custody, the petition becomes moot

because the petitioner has achieved the relief sought. See DeFoy v. McCullough, 393 F.3d

439, 441 (3d Cir. 2005) (“[A] petition for habeas corpus relief generally becomes moot when

a prisoner is released from custody before the court has addressed the merits of the

petition.”).

        In the present case, the habeas petition challenges Petitioner’s continued detention

pending removal. (See Doc. 1). Because Petitioner has since been released from ICE

custody, the petition no longer presents an existing case or controversy. See Diaz-Cabrera,


        1     Upon entering Petitioner’s alien registration number, 075555747, and his country of birth,
Liberia, into the Online Detainee Locator System, https://locator.ice.gov/odls/homePage.do, the results
returned no matches for any such detainee.
                                                     2
2011 U.S. Dist. LEXIS 124195 at *2-4. Further, Petitioner has received the relief he sought,

namely, to be released from ICE custody. See Sanchez v. AG, 146 F. App’x 547, 549 (3d

Cir. 2005) (holding that the habeas petition challenging the petitioner’s continued detention

by ICE was rendered moot once the petitioner was released). Consequently, the instant

habeas corpus petition will be dismissed as moot. See Blanciak v. Allegheny Ludlum Corp.,

77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the course of

adjudication that eliminate a plaintiff's personal stake in the outcome of a suit or prevent a

court from being able to grant the requested relief, the case must be dismissed as moot.”).

       A separate Order shall issue.




                                                    s/ Robert D. Mariani_________________
                                                    Robert D. Mariani
                                                    United States District Judge


Dated: April 2, 2020




                                               3
